MEMORANDUM **
Arthur Duane Jackson (“Jackson”), convicted in state court of carjacking and attempted murder, appeals pro se the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 action. Jackson seeks to compel the defendants to provide him with, or account for, various evidence pertaining to his state conviction. Based on intervening authority not available to the district court when it dismissed, we reverse and remand.
The district court determined that Jackson’s action was barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), concluding that providing Jackson with allegedly withheld evidence would “necessarily imply the invalidity” of his state court conviction. Heck, 512 U.S. at 487, 114 S.Ct. 2364. An intervening decision, however, held that Heck does not preclude a § 1983 action seeking to compel the state to release certain evidence because success would only yield access to evidence, which, in and of itself, “would not ‘necessarily demonstrate the invalidity of confinement....’” Osborne v. District Attorney’s Office for the Third Judicial District, 423 F.3d 1050, 1054 (9th Cir.2005) (quoting Wilkinson v. Dotson, 544 U.S. 74, 125 S.Ct. 1242, 1248, 161 L.Ed.2d 253 (2005)). Because Jackson, much like the prisoner in Osborne, only seeks the release, or accounting, of potentially exculpatory evidence, success on the merits would not necessarily imply the invalidity of his conviction.
Accordingly, we reverse the district court and remand for further proceedings. We express no opinion as to whether Jackson has been deprived of a federally protected right or whether his claim is barred on other grounds, leaving those questions for the district court to address in the first instance.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.